DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Preliminary Amendment filed 3/29/2019.
Claims 5, 10-11, 23-24 and 27-29 have been cancelled.
Claims 1-4, 6-9, 12-22, 25-26, and 30-31 remain pending have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 14, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 30 and 31 recite the limitation of “issuing a fire signal for the starting node…”  It is unclear whether or not the fire signal is to start the execution of the starting node of the data flow graph.  Claims 2-4, 6-9, 12-22 and 25-26 directly depend on claim 1 and therefore are rejected for the same reason.
Regarding claim 14, recites the limitation of “pausing the data flow graph”.  It is unclear whether pausing the data flow graph is the same as pausing the execution of the data flow graph.  15-22 directly depend on claim 14 and therefore are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20030200538 to Ebeling.

Per claims 1, 30 and 31, a processor-implemented method for data manipulation comprising:
configuring a plurality of processing elements within a reconfigurable fabric to implement a data flow graph (see at least paragraph [0058] “…Algorithms or other functions selected for acceleration are converted into data flow graph (DFGs), which describe the flow of inputs through computational elements to produce outputs. The data flow graph of FIG. 4 shows various inputs passing through multipliers and then iterating through adders to produce outputs. Equipped with data flow graphs, the high-level Q code may be refined to improve the computing performance of the algorithm” [Note, the data flow graph comprises plurality of processing elements/nodes]);
loading the plurality of processing elements with a plurality of process agents (see at least paragraph [0055] “FIG. 3 depicts the progress of an algorithm (function or operation) 300, coded in the high-level Q language 305, through a plurality of system design tools 310, such as a scheduler and Q compiler 320, to its final inclusion as part of an adaptive computing IC (ACE) configuration bit file 335, which contains the configuration information for adaptation of an adaptive computing circuit, such as the ACE 100…”);
initializing a first set of buffers for a first process agent, wherein the first process agent corresponds to a starting node of the data flow graph (see at least paragraph [0067] “A stream carrying data between two blocks is implemented as a channel, which contains a buffer to store data items in transit between the blocks as well as information about the size of the buffer and the number of items in it. Blocks producing data use an output stream to send data through a channel to the input stream of another block. When a block writes data to an output stream, the data is stored in the channel where it becomes available to the input stream. When a block reads data from an input stream, it is removed from the channel…”);
issuing a fire signal for the starting node, based on the first set of buffers being initialized (see at least FIG. 4; see at least paragraph [0060] “Data are passed from one block to another by connecting the output streams of blocks to the input streams of other blocks. A DSP system operates efficiently by running the individual blocks when input data are available, which then produces output data used by other blocks. Blocks may be executed concurrently, as determined by a Q scheduler. (It should be noted that this Q scheduler is different than the system tool scheduler (of 320) discussed above, which schedules the compiled Q code to available computational elements, in space and time).”).


Claims 1-4, 6-10, 12, 13, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20120144376 to Van Ejindhoven.

Per claims 1, 30 and 31, Van Ejindhoven teaches a processor-implemented method for data manipulation comprising:
configuring a plurality of processing elements within a reconfigurable fabric to implement a data flow graph (see paragraph [0190] “The distribute loop transformation creates concurrency in the form of loop distribution, where different CFG nodes execute in parallel. The parallelism obtained through loop distribution is the concurrent execution of the different stages…”; see paragraph [0241] “Parallel Loop Transformation…”; see paragraph [0246] “Software Pipeline Transformation…”; see paragraph [0293] “…collapse process 4320 DFGs with embedded control flow are obtained by collapsing several CDFG nodes, and inserting `phi` DFG operations to represent the resulting (conditional) dataflow…”; see also at least paragraph [0306] “FIG. 22(b) shows the resulting control structure for the reducible CDFG of FIG. 22(a). The ME nodes select the dataflow for the (not shown) variables that are live over the CDFG edges. The open sel inputs are assigned by the computation nodes in the DFGs that belong to the respective CDFG nodes (`entry` and `A`). Note that the lower-left sel input is not assigned if the entry node takes its right exit: in that case the DFG inputs into node `A` will be inactive (have no token)…” [Note, the data flow graph comprises plurality of processing elements/nodes]);
loading the plurality of processing elements with a plurality of process agents (see paragraphs [0308-0309] “In reducible CDFGs, each loop is identified by exactly one LE (loop entry) node. The loop back edges are edges that arrive at the LE node, and create a cycle in the CDFG. Clearly, a LE node can have multiple loop back edges. The other inbound edges of the LE node are loop entry edges.  To implement loops in reducible CDFGs, we introduce a loop entry control (LEC) node which is very similar to the earlier MEC (merge control) node…”);
initializing a first set of buffers for a first process agent, wherein the first process agent corresponds to a starting node of the data flow graph (see paragraph [0309] “…The LEC node has a special initialization condition similar to the LE node: upon reset, the `1` input buffer is initialized with a ‘false’ token…”); and 
issuing a fire signal for the starting node, based on the first set of buffers being initialized (see at least paragraph [0310] “The LEC node creates multiple tokens on its outputs for every token that arrives at its `0` (loop entry) input. For the loop exit edges, a control mechanism must be inserted to ensure that the loop exit edge is only activated on performing the actual loop exit, i.e., it does not create `false` control tokens for every loop iteration. To this purpose, the loop exit control (LXC) node is defined…”).

Per claim 2, Van Eijndhoven further teaches
collecting results of operations by a further process agent following receipt of the fire signal (see paragraph [0317] “FIG. 23(b) gives the control structure associated with the collapsed CDFG of FIG. 23(a). The unconnected `sel` inputs in FIG. 23(b) are to be driven by the respective DFG. The `sel` outputs of the LEC nodes generate the selection tokens to control the corresponding dataflow loop-entry (LE) nodes (not shown in FIG. 23(b)) that select the other variables. Similarly, the `sel` outputs of the MEC nodes generate the control tokens for the corresponding dataflow merge (ME) nodes (not shown in FIG. 23(b))”).  

Per claim 3, Van Eijndhoven further teaches
providing a done signal from the first process agent when data from the first set of buffers has been consumed by the first process agent (see at least paragraph [0317] “The `sel’ output of the LEC nodes generate the selection tokens to control the corresponding dataflow loop-entry (LE) nodes (not shown in FIG. 23(b)) that select the other variables. Similarly, the `sel` output of the MEC nodes generate the control tokens for the corresponding dataflow merge (ME) nodes (not shown in FIG. 23(b))” [an output of a node is a done signal of that node for other nodes]).

Per claim 4, Van Eijndhoven further teaches
wherein a set of nodes within the data flow graph comprise variable nodes (see at least paragraph [0188] “…The live variables at the input of the local function are the original function call arguments. The live variables at the output of the return node are call return values…”).  

Per claim 6, Van Eijndhoven further teaches
initializing a second set of buffers for a second process agent, wherein the second process agent corresponds to a successor node of the data flow graph (see at least paragraph [0329] “At reset, this buffer is initialized with a single token that selects the loop-entry input port. For the complementary LXC functionality, a regular branch node is applied. With the FIFO buffers applied in the select inputs of these phi nodes, the execution order of loops automatically supports loop pipelining. The pipelined operation--where different variables/computations in the loop body reach different loop counts at a given point in time--results from the implicitly obtained runtime/dynamic schedule”).  

Per claim 7, Van Eijndhoven further teaches
issuing a fire signal for the successor node, based on the first process agent completing issuing a done signal (see at least paragraph [0123] “Source nodes can create constant value tokens (from a hard coded value, or from a symbolic value which becomes known only later). Computation nodes typically have a small set of input ports and a single output port; some node types can have more than one output A computation node picks (consumes) exactly one token from each of its inputs, performs its operation on those tokens, and then produces one token on each output port”).  

Per claim 8, Van Eijndhoven further teaches
wherein the done signal indicates that valid data is present in the second set of buffers (see at least paragraph [0123] “Source nodes can create constant value tokens (from a hard coded value, or from a symbolic value which becomes known only later). Computation nodes typically have a small set of input ports and a single output port; some node types can have more than one output A computation node picks (consumes) exactly one token from each of its inputs, performs its operation on those tokens, and then produces one token on each output port” [Note, the output from a source node to the a successor node is an indicator of a valid data in the buffer]).  

Per claim 9, Van Eijndhoven further teaches 
wherein the first set of buffers is initialized with valid data (see paragraph [0309] “…The LEC node has a special initialization condition similar to the LE node: upon reset, the `1` input buffer is initialized with a ‘false’ token…”).
  
Per claim 12, Van Eijndhoven further teaches
wherein the reconfiguring and the loading are controlled by a session manager (see at least FIG. 1).  

Per cla1im 13, Van Eijndhoven further teaches
wherein the initializing and the issuing are controlled by an execution manager (see at least FIG. 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20120144376 to Van Ejindhoven in view of U.S. Pub. No. 20060294150 to Stanfill.

Per claim 14, Eijndhoven does not explicitly teach
pausing the data flow graph.
	
	Stanfill teaches an analogous art relates to managing data for data flow graph, comprising:
pausing a data flow graph (see at least paragraph [0120] “…If the parameter is required (i.e., an exported parameter), and the default value field 308 is empty, then a runtime error will be generated and graph execution will stop…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Eijndhoven to incorporate the teaching of Stanfill to stop the data flow graph when invalid input is encountered.  One would have been motivated to stop the execution of the graph in order to provide runtime error to the user.

Per claim 15, Stanfill further teaches
wherein the pausing is accomplished by loading invalid data (see at least paragraph [0120] “…If the parameter is required (i.e., an exported parameter), and the default value field 308 is empty (i.e. invalid data), then a runtime error will be generated and graph execution will stop…”).

Per claim 16, Stanfill further teaches
wherein the pausing is controlled by an execution manager (see at least FIG. 3)

Per claim 17, Stanfill further teaches
wherein the pausing is accomplished by withholding new data from entering the data flow graph (see at least paragraph [0120] “…If the parameter is required (i.e., an exported parameter), and the default value field 308 is empty (i.e. invalid data), then a runtime error will be generated and graph execution will stop…”). 

Per claim 18, Stanfill further teaches
wherein the pausing is controlled by an execution manager (see at least FIG. 3).


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20120144376 to Van Ejindhoven in view of U.S. Pub. No. 20060294150 to Stanfill and in further view of U.S. Pub. No. 20030200538 to Ebeling.

Per claim 19, neither Van Eijndhoven nor Stanfill teaches
restarting a paused data flow graph.  

	Ebeling teaches an analogous art relates to processing data flow graph, comprising:
	restarting a paused data flow graph (see at least paragraph [0063] “…Because its state is persistent, execution of a computation object can be stopped and continued at a later time…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teachings Van Eijndhoven and Stanfill to incorporate the teaching of Ebeling to restart the execution of the graph.  One would have been motivated to do in order to continue the execution of the graph.

Per claim 20, Stanfill further teaches
wherein the restarting includes issuing a run command to each node within the data flow graph (see at least paragraph [0085] “Runtime parameters provide a mechanism for a developer to modify the behavior of a graph based on external input at graph execution time (i.e., runtime). In the preferred embodiment, these external values are provided by direct user input. However, these external values also may come from a number of different sources, including environment variables and command line parameters”).

Per claim 21, Ebeling further teaches
wherein the restarting includes providing new data to the starting node (see at least paragraph [0070] “In this case reading an empty stream or writing a full stream is an error. Blocking only makes sense where blocks can run in parallel or where block execution can be suspended to allow other blocks to supply the needed data…”).

Per claim 22, Ebeling further teaches
reading a status of each node within the data flow graph (see at least paragraph [0068] “… After the item has been processed, a close is used to complete the read or write...”).
 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20120144376 to Van Ejindhoven in view of U.S. Pub. No. 20030200538 to Ebeling.

Per claim 25, Van Eijndhoven does not explicitly teach
wherein the processing elements are controlled by circular buffers.

	Ebeling teaches an analogous art relates to processing data flow graph, comprising:
processing elements are controlled by circular buffers (see at least paragraph [0086] “A stream variable is usually initialized by the init( ) method to reference a channel provided by the calling procedure. Note that channels are implemented using a circular buffer that is, the stream index wraps around to the beginning of the channel buffer when it reaches the end”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Van Eijndhoven to incorporate the teaching of Ebeling.  One would have been motivated to use circular buffers to easily buffer data.

Per claim 26, Van Eijndhoven does not explicitly teach
wherein the circular buffers are statically scheduled.

Ebeling teaches an analogous art relates to implementing data flow graph, comprising:
	a circular buffers are statically scheduled (see at least paragraph [0083] “Channel 402 stores the data until the scheduler determines that enough data have accumulated to justify a read by block 400.sub.B, which uses a stream variable 401.sub.B as input”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Van Eijndhoven to incorporate the teaching of Ebeling for scheduling.  One would have been motivated to use scheduler for performing tasks in order to effectively share system resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. No. 20050039185 relates to implementing data flow graph.
U.S. Patent No. 8830254 relates to implementing graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191